                  Case 2:02-cr-00019-NBF Document 328! Filed 07/05/19 Page 1 of 3
                                                     i
                   Case 2:02-cr-00019-NBF Document 326 Filed 07/05/19 Page 1 of 3
PROB 12C
(PAWP4/16 )

                                 UNIT ED STATES D1s,TRICT COUR T
                                                              for the   1

                                       WESTE RN DISTRIC T OF IENNSY L VANIA

              Petition for Warrant or Show Cause Hearing for Offender Under Supervision

                             Scott Tyree                                                                  Docket No.:2:02CR00019
Offender:
Sentencing Judge:            William L. Standish, Senior United States 1istrict Judge
Assigned Judge:              Nora Barry Fischer, United States District Judge
Date of Original Sentence:   September 26, 2003                         I

Original Offense:            Count 2: 18 U.S.C. § 2423(b) Travel with Intent to Engage in a Sexual Act with a Juvenile
                             Count 4: 18 U.S.C. §2251(a) Sexual Exploiiation ofa Minor
Original Sentence:           235 months of imprisonment; 36 months of/supervised release
                                                                                                                  Treatment, No
Special conditions:          Substance Abuse Testing, Financial Disclosure, Mental Health Treatment, Sex Offender
                                                                                                                     Contact with
                             New Debt/Credit, Sex Offender Registratioh, Special Assessment, Restitution - Money, No
                                                                                                                   Drug
                             Minors, Computer/Internet Restrictions, Fotfeiture, Financial Address Change to AUSA,
                                                                        I

                                                                                                                   Possession of
                             Treatment, Polygraph Examinat\on, No Poisession of Child Pornographic Materials, No
                                                                                                                   Search/Seizure,
                             Pornographic Materials, Reentry Center-Full-Time, Place Restriction Under 18 Present,
                                                                                                                         Warning
                             No Contact with Victim, Computer Monito}ing Software, Computer Search, Computer Search
                             to Others, Computer Search for Monitoring[ Software, No Interr{et Access
 Type of Supervision:        Supervised Release                        I                Date Supervision Commenced: April 5, 2019

 Prior Court History:        3/21/2019: Order; Hearing to Modify Conditions of Release.
                                                                     I

                             3/27/2019: Order; Hearing to Modify Cond:itions of Release.
                             4/03/2019: Order; Modification ofConditi bns of Release.
                             5/31/2019: Order; Victim ReliefHe aring.1
                                                                        I



                                                  PETITIONING        TIEI

                                                                            COURT


 D To Issue a Warrant
 D Petition and Warrant sealed until arrest
 0 To Schedule a Show Cause Hearing
 D No Bond is set
 D To Issue a Summons
 D Other
                 Case 2:02-cr-00019-NBF Document 328 Filed 07/05/19 Page 2 of 3
                   Case 2:02-cr-00019-NBF                                        Filed 07 /05/19 Page 2 of 3
       .
Defendant: Scott Tyree
Docket No.:2:02CR000 19
Page2
THE PROBATION OFFICER BELIEVES THAT THE OFFENDER HA!S VIOLATED THE FOLLOWING CONDITION(S)

VIOLATIONS

The defendant shall be placed at Renewal, Inc. for a period of up to 180 days. While at Renewal, the offender shall participate
in any treatment or workforce development programs as directed anti shall abide by all rules of the facility.

                                                                                                                                         Court.
The defendant also shall abide by the provisions of the Computer ResLctions and Monitoring Program approved by the
                    1



                                                                                                                        as the
The defendant shall participate in a sex offender treatment program[ approved by the probation officer, until such ti~e
             released from  the program    by the Court. The  defendant shall abide by all program  rules, requirements  , and
defendant is
                                                                                                 said  testing  shall continue
conditions of the sex offender treatment program, including subritission to polygraph testing;
throughout the term of supervision in order to monitor and ensure cbmpliance with the conditions of supervision.

NATURE OF NONCO1\.1PLIANCE                                                I

                                                                          I

                                                                                                                               to live
Between April 6, 2019, and May 20, 2019, the defendant accessed a web~ite that allows access to pornographic images and links
                                                                                    During that  meeting, Mr. Tyree admitted  that  he
sexual videos. The undersigned officer confronted the defendant on Jurie 10, 2019.
                                                        the website on computers   belonging  to the school he was  attending  and   at
accessed the website. Furthermore, Mr. Tyree accessed
Renewal, Inc.

                                                                                                                                defendant
Additionally, the defendant submitted to a polygraph examination on June 19, 2019. Two polygraphers determined that the
                        during the examination to defeat the test. As a res~lt, Mr. Tyree is noncompliant with the condition that requires
used countermeasures
    to participate in sex offender treatment.                               I                                                  ·
him

                                                                                                                         as to why
Therefore, the Probation Office is requesting that a hearing be scheduled with the court for the defendant to show cause
supervised release should not be revoked.



                                                                          I I declare under penalty of perjury that the foregoing is true
                                                                          j and correct.             .

                                                                              Respectfully Submitted,
                                                                                                                          Michael Howard
                                                                                                        7W;«-{            2019.07.03
                                                                       B/ _____ _____ _____                               ,_3_:4_3_:2_s_-0_4_'o_o·_ __
                                                                                                   Michael Howard
                                                                                                 U.S. Probation Officer
                                                                                                            Marcus J. White
                                                                                          ~L~               2019.07.03 o7:43:o4
                                                            Approved By:                  'l'/7··
                                                                                              - - - -
                                                                                                            -04'00'
                                                                              - - - - - - - -
                                                                          1                  Marcus White
                                                                          I        Supervisory U.S. Probation Officer
                                                                     Dat9: _ _ _ _ _ _ _ _ _7/_3_/2_0_19_ _ _ _ _ _ __
                                                                          I
                  Case 2:02-cr-00019-NBF Document 328 Filed 07/05/19 Page 3 of 3
                                                                       I


        .            Case 2:02-cr-00019-NBF Document 326 Filed 07/05/19 Page 3 of 3
'Defendant: Scott Tyree
 Docket No.:2:02CR000 19
 Page 3
 THE COURT ORDERS:
 D   No Action
 D   The Issuance of a Warrant and:
         D   Petition and Warrant sealed until arrest
         D   No Bond is set
         D   Bond is set at - - - - -
         •   Bond is at the discretion of the Magistrate Judge
i;a--fhat the (pl'@@tttieinsr/supervised releasee) appear at the Un~d ~tate~ Courthouse, at                    1 /
~rn-(lNiffl ,       Pen~lvan~ Courtroom No.             FD ,                                          J,,, ;y Z-.
                                                                 _>ti')~~ Hoor, with legal counsel o,-i                   1
 ."E.£ ~            at z.._"11$C, ~/1 , to show cause why supervision sh9uld not be revoked.
D That a Summons be issued and the (probationer/supervised releasee) ~ppear at the United States Courthouse, at Pittsburgh,
Pennsylvania, Courtroom No. ____, - - - ~ Floor, with legal co*nsel on _ _ _ _ _ at _ _ _ _~ to show cause why.
supervision should not be revoked. The (probationer/supervised releasee) is hereby ordered to abide by the conditions of supervision
which were originally imposed o n _ _ _ _ _                                 I


D Other:                                                                    ,
